Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 April 1817
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear Sir
					Lagrange April 28h 1817
				
				I Most affectionately partake in the Gratification You are going to derive from the Arrival of Mr and Mrs Quincy Adams with your grand children to the Satisfaction of a father you will join that of a patriot, the Appointment of Your Son to the place of Secretary of State being a great public Advantage. I Refer Myself to Him for European News, in this Extensive Question in Betwen Rights and privileges, their is no doubt but that the former shall Ultimately Succeed. You will Have So Much to Say, to Hear, and to feel when this Reaches You that I must Content Myself with these few words from / Your old affectionate friend
				
					Lafayette
				
				
			